ADAMS, P.
In the above-entitled action judgment for plaintiff was filed and entered on June 30, 1948. Notice of appeal by defendants was filed August 30, 1948. *499Thereafter appellants apparently took no steps to perfect their appeal, as no notice to prepare a clerk’s transcript, nor any request for a reporter’s transcript, was filed. No stipulation to prepare an agreed statement was entered into nor was any notice given of intention to propose a narrative statement; and no order was made extending appellants’ time for preparation of the record.
On October 13, 1948, respondent filed in this court a notice of motion to dismiss said appeal, and served same upon appellants’ counsel by depositing copy of same in the United States mail at Sacramento, California, on the same day, addressed to him at his office address in Sacramento. Said notice of motion to dismiss was supported by a certificate of the clerk of the trial court showing the foregoing facts.
Appellants filed no opposition to said motion, nor did they apply for relief from their default; and on November 5, 1948, the day set for hearing such motion, they failed to appear.
Under these circumstances the appeal is deemed abandoned. (Rule 41 of the Rules on Appeal; Cunningham, v. Taylor, 87 Cal.App.2d 701 [197 P.2d 565], and cases therein cited.)
The appeal is dismissed.
Peek, J., and Thompson, J., concurred.